Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 16th, 2021, with respect to the rejection of Claim 1 under 35 U.S.C. 102, have been fully considered but they are not persuasive. Examiner appreciates Applicant's response, but respectfully disagrees that Nakada et al. (hereafter, Nakada) fails to disclose all the limitations of amended Claim 1.
Specifically, Applicant argues that Nakada fails to teach the limitations of previous presented Claim 8, now amended into Claim 1, which read “wherein the pump device has a shell unit which comprises cooling channels which, in the mounted state, are connected to the cooling channel of the bearing receptacle”. Applicant asserts, “[t]he pump device according to Nakada always requires an external cooling fluid supply. By comparison to Nakada, in the pump device according to amended claim 1, a supply with the cooling fluid is effected internally via the housing shell of the pump device”. Examiner respectfully disagrees that this points to Nakada failing to “teach or suggest” all the limitations of Claim 1. Examiner notes that Applicant is arguing about a feature not claimed. While Nakada may require an external cooling supply while Applicant’s invention has an internal cooling supply, that is not what is claimed. The structural limitation claimed does not require the same exact cooling supply as Applicant suggests. An apparatus claim covers what a device is, not what it does. As Nakada teaches all the structural requirements of Claim 1, Examiner maintains that Nakada .
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
This application contains claims directed to the following patentably distinct species:
Species I: Figure 3
Species II: Figure 4
Species III: Figure 5
Species IV: Figure 6
Species V: Figures 9-10
Figures 1-2 are generic.
Figures 7-8 are generic to species I-IV.
Claims 1-7, 9-10, and 12-15 are drawn to a pump of any of species I-IV.
Claims 16-20 are drawn to a pump of species V.
Species V is distinct from species I-IV, as Species V includes the mutually exclusive arrangement of the pump comprising a bearing receptacle with axial feeds, which provide feeding of the cooling fluid in an axial direction relative to an axis of rotation of the drive shaft, and axial discharges, which provide discharging of the cooling fluid in an axial direction relative to the axis of rotation of the drive shaft. This arrangement is not evidently required in the remaining species.
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 14 is objected to because of the following informalities:  where it reads, "wherein cooling channels of the shell are in each case open toward the exterior of the shell unit at the start and end", should instead read as "wherein cooling channels of the shell unit are in each case open toward the exterior of the shell unit at the start and end", to keep consistency with the rest of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the pump device has a shell unit which comprises cooling channels which, in the mounted state, are connected to the cooling channel of the bearing receptacle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Nowhere prior to line 4 is “a mounted state” recited. Therefore, Claim 1 is indefinite due to a lack of antecedent basis.
Claims 2-7, 9-10, 12-15 are indefinite due to their dependency on Claim 1.
	Claim 14 recites in part, “wherein cooling channels of the shell are in each case open toward the exterior of the shell unit at the start and end”. It is unclear what “the start and end” are referring to. Therefore, Claim 14 is indefinite in scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakada et al. (JP Patent No. 11201077).
Regarding Claim 1, Nakada et al. discloses a pump device, in particular a submersible pump device, having at least one bearing receptacle which is configured for receiving a drive shaft end bearing (paragraph 0008; Fig. 3 #4 – channel casing as bearing receptacle), wherein the bearing receptacle has at least one cooling channel for receiving at least one cooling fluid (paragraph 0008; Fig. 3 #12 – cooling water passage as channel), wherein the pump device has a shell unit which comprises cooling channels which, in the mounted state, are connected to the cooling channel of the bearing receptacle (paragraph 0008; Fig. 4 #10,11 – pipe casing around supply and discharge ports as shell unit with cooling channels).
Regarding Claim 2, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein the bearing receptacle is of plate-like form (Fig. 3 #4).
Regarding Claim 3, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein the bearing receptacle has at least one passage opening which is implemented as a pass-through for at least one structural unit (paragraph 0009; Fig. 5 #14 – lead wire lead hole as passage opening).
Regarding Claim 6, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein the bearing receptacle has at least two plate-like elements which, in a mounted state, form the at least one cooling channel (paragraph 0008; Fig. 4 #7a,7b – upper and lower plates form channel #12).
Regarding Claim 7, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses further comprising at least one receiving region for at least one functional unit, which receiving region, at least partially, is delimited by the bearing receptacle and is cooled via the bearing receptacle in at least one operating state (paragraph 0008; Fig. 4 #5 – head cover forms receiving region with receptacle #4 for #15 – control circuit as functional unit).
Regarding Claim 10, Nakada et al. discloses a pump, in particular a submersible pump, having at least one pump device as claimed in claim 1 (paragraph 0008; Fig. 3).
Regarding Claim 12, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein the cooling channels of the shell unit are realized as grooves (paragraph 0008; Fig. 4 #10,11 – pipe casing around supply and discharge ports as shell unit with cooling channels grooved into the shell).
Regarding Claim 13, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein the cooling channels of the shell unit, together with the cooling channels of the bearing receptacle, are at least part of a common cooling circuit (paragraph 0008; Fig. 3), wherein the entire drive shaft can be cooled by way of the cooling circuit (paragraph 0014 – apparatus claims cover what a device is, not what a device does Since Nakada et al. discloses the structural limitation of the common cooling circuit, the cooling circuit of Nakada et al. has the capability of cooling the entire drive shaft as well. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (See MPEP 2114 II.).
Regarding Claim 14, Nakada et al. discloses all the limitations of Claim 1 above. Nakada et al. further discloses wherein cooling channels of the shell are in each case open toward the exterior of the shell unit at the start and end (paragraph 0008; Fig. 4 #10,11 – pipe casing around supply and discharge ports as shell unit with cooling channels).
Regarding Claim 15, Nakada et al. discloses all the limitations of Claim 10 above. Nakada et al. further discloses comprising an interior space, wherein the cooling channels of the shell unit provide cooling of the interior space (Fig. 3 – space containing motor as interior space).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. in view of Aradex (DE Patent No. 20317814).
Regarding Claim 4, Nakada et al. teaches all the limitations of Claim 1 above.
However, Nakada et al. fails to explicitly teach wherein the bearing receptacle is produced at least partially in a casting process.
Aradex teaches a pump device with a bearing receptacle that is designed as cast parts (paragraph 0037; Fig. 1 #6 – bearing plate as receptacle). Nakada et al. and Aradex are analogous prior art as they both relate to pump devices with bearing receptacles. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date that the bearing receptacle taught by Nakada et al. could be produced at least partially in a casting process, as Aradex teaches that it is well known in the art to using the known technique of casting to produce the desired bearing receptacle, and such use of known techniques to improve similar devices is obvious.
Regarding Claim 5, Nakada et al. teaches all the limitations of Claim 1 above.
However, Nakada et al. fails to explicitly teach wherein the at least one cooling channel of the bearing receptacle is implemented by a drilled cooling channel.
Aradex teaches a pump device with a bearing receptacle that is designed as cast parts (paragraph 0035; Fig. 3 #11 – cooling channel). Nakada et al. and Aradex are analogous prior art as they both relate to pump devices with bearing receptacles. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date that the cooling channel taught by Nakada et al. could be implemented by a drilled cooling channel, as Aradex teaches that it is well known in the art to using the known technique of drilling to produce the desired cooling, and such use of known techniques to improve similar devices is obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. in view of D'Ambrosio et al. (US Patent Application Pub. No. 2017/0025917).
Regarding Claim 9, Nakada et al. teaches all the limitations of Claim 1 above.
However, Nakada et al. fails to teach further comprising an explosion protection unit which provides at least one explosion protection feature, wherein the explosion protection unit is made as a reinforced shell and/or as a pressure compensation valve.
D’Ambrosio et al. teaches a pump device with an explosion protection unit made as a reinforced shell in the form of a filler element, in order to reduce the probability of fire and/or explosion (paragraphs 0013, 0018-0019; Fig. 3 #20 – filler element as explosion protection unit). Nakada et al. and D’Ambrosio et al. are analogous prior art as they each relate to pump devices. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the pump device taught by Nakada et al. with the explosion protection unit taught by D’Ambrosio et al., in order to reduce the probability of fire and/or explosion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Becker (US Patent Application Pub. No. 2016/0201685) and Pohler (US Patent Application Pub. No. 2017/0114790) each teaches a pump device with an explosion protection unit.
Allbritten et al. (US Patent Application Pub. No. 2018/0291998), Yazykov (US Patent Application Pub. No. 2015/0192130), and Irie et al. (2014/0079578) each teaches a pump device with a bearing receptacle comprising cooling channels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745